Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 1 of 83

1

IN AND FOR THE 11° JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

 

FLORIDA

SHAVON JOHNSON, an individual,

Plaintiff,
Vs. Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,

Defendant.

/
COMPLAINT

This is an action by Plaintiff, Shavon Johnson, (““Ms. Johnson”) against Defendant, State of
Florida, Division of Administrative Hearings (“DOAH”), under Title VII of the Civil Rights Act
of 1964, as amended by 42 USCA 2000e, under 42 USCA 1983, and pursuant to Florida Statute
Chapter 760, the Florida Civil Rights Act of 1992, to redress injury done to her by the
Defendant's discriminatory treatment on the basis of her Race/National Origin and for retaliation
for Ms. Johnson objecting to and complaining of racial harassment and discrimination due to her
Race, Black and ancestor’s original place of origin, Africa.

Jurisdiction

1. This is an action for greater than $30,000.00 exclusive of interest, costs and fees.

2. The employment practices hereafter alleged to be unlawful were committed in the in Miami

Dade County, Florida.

Parties:
3. Plaintiff, Ms. Johnson, was for all relevant times herein referenced a resident of Miami Dade

County, Florida.

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 2 of 83

2

4. Defendant, State of Florida, at all relevant times material hereto operated the Division of
Administrative Hearings, Worker’s Compensation Courts in Miami Dade County, Florida, where
all of the acts herein alleged in violation of law occurred. DOAH is an agency and/or
instrumentality of the State of Florida.

5. Defendant, DOAH, employed Plaintiff, Ms. Johnson from the period of time December 24,
2015 until her termination of June 6, 2016. DOAH was at all times pertinent to this Complaint
engaged in interstate commerce and employed 15 or more employees for each working day
during each of 20 or more calendar work weeks in the current or preceding year.

Facts:

6. Plaintiff, Ms. Johnson, began employment with DOAH on or about December 24, 2015 as an

administrative secretary for Judge Charles Hill.

7. During her employment she was exposed to continual use of the word “nigger” and “cracker”
by co-worker Ms. Karen Vega (White Cuban descent). This word was directed toward Ms.
Johnson and others. Ms. Johnson also heard others express to her that Ms. Vega used these
terms. The use of these words occurred from end of January, 2016 through the time of
termination on June, 6 2016. Ms. Johnson understands these words to directly relate to the
continual historical belittlement by a sector of society who believes people with Black skin are
less worthy as human beings than those without black skin. She senses the word “cracker” as
exemplifying the cracking of the whip on her ancestors’ backs at their whim. She understood the
word “cracker” to equate to the disempowerment of her ancestors by those believing her
ancestors were property of others because they did not deserve the same rights as others; being
they had Black skin. Ms. Johnson also had to endure Ms. Joan Winters using this word

“cracker” referring to herself being a whip “cracker”, and to be subject to Ms. Winters’ being

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 3 of 83
3

permitted to go see her daughter graduate without punishment, but then herself suffering
punishment by termination for attending, after permission, the very same type of ceremony of

Ms. Johnson’s daughter.

8. With this mindset Ms. Johnson was extremely disturbed by the use of these words. Ms.
Johnson would complain to Ms. Vega about the use of these words. However, Ms. Vega

expanded the frequency where she used these terms.

9. Ms. Vega was the assistant to Judge Hill, who Ms. Johnson reported to.

10. In April 2016 Ms. Vega’s use of the words was so disturbing to Ms. Johnson that she
complained to Judge Hill. Ms. Johnson complained to Judge Hill about Ms. Vega’s use of the
words “nigger” and “cracker’’. Judge Hill did state he would speak to Ms. Vega and request she

discontinue use of these words.

11. After Judge Hill spoke with Ms. Vega she began speaking Spanish around Ms. Johnson, but

she would still use the word “nigger”.

12. Then again, in April, 2016 Ms. Johnson complained to Judge Hill. However, he told Ms.

Johnson to get with the program and be a team player.

13. Soon after this second conversation with Judge Hill Ms. Johnson discovered others had her
personal information as to the time she reported off of work for doctor’s appts for her daughter.
Jokes were made around the office as to this activity of Ms. Johnson.

14. Ms. Johnson was intentionally discriminated against due to her Race and/or National Origin
when the State: 1). Made it a condition of Ms. Johnson’s employment that she endure being

exposed to the use of words “Nigger” and “Cracker”—which demeans her Black Race and/or

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 4 of 83

4

African National Origin. These words have undertones from a period of history when Blacks
were diminished under the most extreme conditions by being slaves and being classified as
chattel, or property of whites, who had no human dignity rights under the law. Ms. Johnson’s
co-worker, Ms. Karen Vega (of White Cuban descent) used the word “nigger” continuously;
even after Mr. Johnson complaining about the use of this word. No non-African Black person
had as a condition of their employment to endure such derogatory and hateful speech; 2). Made it
a condition of Ms. Johnson’s employment that she endure exposure to a white co-employee
taking pride in calling herself a “cracker” and Ms. Vega calling this person a “cracker’’). This
word is known by Ms. Johnson to mean: a “white slave driver.... ‘crack the whip’” upon the
back of the African which the white person had ownership rights to. No non-African Black
person had as a condition of their employment to endure such derogatory and hate filled speech.
3). Punished Ms. Johnson by termination due to her taking approved leave to go to her
daughter’s graduation ceremony, but permitted a non-Black/African American (White) to go to a
similar ceremony on the same day without any criticism or punishment. 4). Inventing lies as to
Ms. Johnson not having approval to go to her daughter’s graduation (when the subject matter is
documented). However, Defendants did not attack the reputations of a non-Black/African

American with such misrepresentations; 5). Criticizing Ms. Johnson for taking time to attend to

 

her daughter’s medical needs, but not doing so for any non-Black/African employee; 6).
Terminating Ms. Johnson for behavior found permissible by non-Black/African employees. 7).
Inventing excuses to terminate Ms. Johnson, but taking non such action against non- |
Black/African employees. 8). Retaliating against Ms. Johnson by terminating her because of her
complaints about the racist language, but not taking adverse action against a non-Black/A frican

person for making complaints about other work conditions.
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 5 of 83

5

15. This unequal treatment of Ms. Johnson by the State/DOAH, was due to Ms. Johnson’s
Race/National Origin. This disparate and adverse behavior by the State was done knowingly and
with the intent to discriminate against Ms. Johnson due to her Race being Black and/or her

National Origin being African.

16. Ms. Johnson was qualified for the position of Administrative Secretary. On or about a week
or two prior to her termination on June 6, 2016, Ms. Johnson was given a favorable performance

review.

17. On or about June 6, 2016 Ms. Johnson was told she was terminated by Judge Hill.

18. The catalyst for termination has proven to be a fabrication. Ms. Johnson was criticized for
not getting permission to attend her daughter’s graduation on June 3, 2016. However, on June 1,
2016 Ms. Johnson requested leave for going to her daughter’s graduation ceremony for the
morning hours on June 3, 2016. (As discussed in an email). Judge Hill affirmed that Ms.
Johnson could take such leave. Also, white female, Ms. Joann Winters, was permitted to take

leave that same day for the same reason.

19. The further catalyst for Ms. Johnson’s termination was her allegedly talking on the phone in
the cafeteria all day after she returned to work on June 3, 2016. However, the phone records
show a few minutes of conversation only.

20. The additional justifications for termination are exposed as pretexts and unworthy of belief:
While being pretexts, these additional reasons for termination never became relevant to Ms.

Johnson’s employment until after she complained about the use of these racially charged words.

21. Ms. Johnson’s duties she once performed were filled by a Non-Black/African.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 6 of 83

6

22. All actions taken and not taken by those making decisions as to the retaliation, discrimination
and harassment alleged herein were taken in the course of their supervisory authority for DOAH,

who had direct control and authority over Ms. Johnson.

23. Plaintiff, Ms. Johnson, has fulfilled all conditions precedent to the institution of this action
under 42 USCA section 2000e. On or about June 7, 2016, Ms. Johnson filed a complaint
alleging racial and national origin discrimination and retaliation with the Equal Employment
Opportunity Commission (EEOC). (Exh. I). This complaint was accepted for filing with the
Florida Commission on Human Relations (FCHR) on the same day.

24. On or about August 2, 2019 a letter of determination by the EEOC stated: “the Commission

Sinds that the evidence obtained does establish a violation under Title VI.” (Exh. 2).

25. Because this was a State action case this matter was referred to the Department of Justice for
issuance of a Right to Sue Letter. The Right to sue letter was received on or about January 14,

2021. (Exh. 3). This suit was filed within ninety (90) days of this notice.

COUNT I
TITLE VII, CIVIL RIGHTS ACT VIOLATION: DISCRIMINATION (Race/National

Origin):
COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VII, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for Race/National Origin discrimination, realleges as
if set forth herein paragraphs 1-25 of this initial complaint and states:
26. Defendant, DOAH’s agent, terminated Plaintiff, Ms. Johnson, subjected her to disparate
treatment and/or otherwise adversely affected her, because of her Race being Black and National
origin being African.
27. When DOAH’s agent(s) engaged in the aforesaid actions of terminating Plaintiff, Ms.

Johnson, and/or otherwise adversely affecting her, he/she was acting within the scope of his/her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 7 of 83
7

authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and hence,
he/she acted in a supervisory capacity for Defendant.
28. Any alleged legitimate, non-discriminatory reason of DOAH for termination and/or
otherwise adversely affecting Ms. Johnson, is a mere pretext for the actual reason for
termination: her Race of Black and National Origin of African.
29. As a direct and proximate result of the actions of the DOAH, described herein, Plaintiff, Ms.
Johnson, has suffered damages, including, but not limited to emotional pain, suffering,
inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and loss of employment.
30. DOAH’s actions of terminating Plaintiff, Ms. Johnson were wanton, willful and recklessly
indifferent to the rights of Plaintiff. Plaintiff is entitled to punitive damages because Defendant’s
actions were wanton, willful, malicious and were recklessly indifferent to the Plaintiff's federally
protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action

and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand:
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 8 of 83
8

COUNT I
TITLE VU, CIVIL RIGHTS VIOLATION: Retaliation:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VII, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for retaliation, realleges as if set forth herein

paragraphs 1-25 of this initial complaint and states:

31. Plaintiff, Ms. Johnson was subject to disparate treatment, harassment and/or other adverse
action due to her Race, which is Black, and her National Origin, which is African. (As specified
above). Ms. Johnson then lawfully objected to and complained to DOAH’s personnel, including
supervisor(s) of Plaintiff and the decision maker(s) as to her adverse treatment regarding these
violation of her rights. She complained that the treatment was abusive, harassing and
discriminating (adverse treatment) relating to her being Black and African.

32. The complaints and objections of Plaintiff, Ms. Johnson, were made with the good faith
belief that DOAH was acting illegally and/or were made by Ms. Johnson having had a
reasonable basis for believing DOAH was acting illegally in violation of her rights as a Black
and African person in the employment place. DOAH did in fact act illegally by adversely
affecting, harassing and disparately treating Ms. Johnson due to her Race which is Black and
National Origin which is African.

33. As a direct and proximate result of these complaints and petitions lodged by Plaintiff, Ms.
Johnson, to Defendant, DOAH, Ms. Johnson was adversely effected by DOAH and/or
discharged from her employment with DOAH on or about June 6, 2016.

34. At the time of termination of Plaintiff, Ms. Johnson, and at the time of the adverse effect
visited upon her by Defendant, DOAH, DOAH was aware of the charges/complaints of
discrimination and harassment made against it and the objections to the violations of Federal and
State Law, Rule or Regulation aforementioned voiced by Ms. Johnson.

35. The Plaintiff, Ms. Johnson’s, discharge from her employment by Defendant, DOAH, and the
adverse employment action taken by DOAH, against Ms. Johnson were causally related to the

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 9 of 83

9

complaints and petitions Ms. Johnson made to DOAH concerning the racially discriminatory
treatment and/or harassment of persons of the Black Race and/or of African National Origin.
36. When Defendant, DOAH’s, agent(s) engaged in the aforesaid actions of terminating
Plaintiff, Ms. Johnson, and/or adversely affecting her employment, he/she was acting within the
scope of his/her authority as Supervisor of Plaintiff, which was a supervisory position at
Defendant and hence, he/she acted in a supervisory capacity for Defendant.
37. Asa direct and proximate result of the actions of the Defendant, DOAH, Plaintiff has
suffered damages, including, but not limited to emotional pain, suffering, inconvenience, mental
anguish, loss of dignity, loss of enjoyment of life and lost wages.
38. The actions of terminating Plaintiff, Ms. Johnson, due to her complaints about the unlawful
actions of Defendant, DOAH, were wanton, willful and recklessly indifferent to the rights of
Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages because DOAH’s actions
were wanton, willful, and malicious and were recklessly indifferent to the Plaintiff's Federally
protected rights.
39. Any alleged legitimate, non-discriminatory reason for discharge and or adverse treatment are
mere pretexts for the actual reason for termination: retaliation for complaining about
discrimination by Defendant against Plaintiff due to her Race which is Black and National Origin
which is African.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pays compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain

such unlawful actions, including the adverse employment affects and declare them unlawful,

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 10 of 83

10

award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT III
TITLE VII, CIVIL RIGHTS VIOLATION: Harassment:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VII, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for Race/National Origin based harassment, realleges
as if set forth herein paragraphs 1-25 of this initial complaint and states:

40. Plaintiff, Ms. Johnson, was subject to severe and pervasive mistreatment, harassment and/or
adverse action due to her Race of Black and National Origin of African.

41. The harassment was so severe and pervasive that it altered the terms and conditions of her
employment. Due to her Race/National Origin Ms. Johnson suffered abusive and unequal
treatment. (As herein referenced).

42. Further, Plaintiff, Ms. Johnson, was subject to the ultimate form of punishment, termination
based upon lies and pretexts which were unworthy of belief.

43. When Defendant, DOAH’s, agent engaged in the aforesaid actions of harassing and
adversely affecting Ms. Johnson’s employment terms, he/she was acting within the scope of
his/her authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and
hence, he/she acted in a supervisory capacity for Defendant.

44. Asa direct and proximate result of this harassment and adverse effects visited upon Plaintiff,
Ms. Johnson, by Defendant, DOAH, she was injured, suffering damages, including, but not
limited to emotional pain, suffering, inconvenience, mental anguish, loss of dignity, loss of
enjoyment of life and lost wages.

45. These harassing actions by Defendant, DOAH, were wanton, willful and recklessly
indifferent to the rights of Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 11 of 83

11

because DOAH’s actions were wanton, willful, malicious and were recklessly indifferent to Ms.
Johnson’s Federally protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT IV
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Discrimination

(Race/National Origin)
COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760.10 of the Florida Civil Rights

Act, sues Defendant, DOAH, for Race/National Origin discrimination realleges as if set forth
herein paragraphs 1-25 of this initial complaint and states:

46. Defendant, DOAH’s agent, terminated Plaintiff, Ms. Johnson, subjected her to disparate
treatment and/or otherwise adversely affected her, was because of her Race being Black and
National Origin being African.

47. When DOAH’s agent(s) engaged in the aforesaid actions of terminating Plaintiff, Ms.
Johnson, and/or otherwise adversely affecting her, he/she was acting within the scope of his/her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 12 of 83

12

authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and hence,
he/she acted in a supervisory capacity for Defendant.
48. Any alleged legitimate, non-discriminatory reason of DOAH for termination and/or
otherwise adversely affecting Ms. Johnson, is a mere pretext for the actual reason for
termination: her Race of Black and National Origin of African.
49. Asa direct and proximate result of the actions of the DOAH, described herein, Plaintiff, Ms.
Johnson, has suffered damages, including, but not limited to emotional pain, suffering,
inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and loss of employment.
50. DOAH’s actions of terminating Plaintiff, Ms. Johnson, were wanton, willful and recklessly
indifferent to the rights of Plaintiff. Plaintiff is entitled to punitive damages because Defendant’s
actions were wanton, willful, malicious and were recklessly indifferent to the Plaintiff's federally
protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action

and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand:
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 13 of 83

13

COUNT V
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Retaliation:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760.10 of the Florida Civil Rights
Act, sues Defendant, DOAH, for Retaliation, realleges as if set forth herein paragraphs 1-25 of
this initial complaint and states:

51. Plaintiff, Ms. Johnson was subject to disparate treatment, harassment and/or other adverse
action due to her Race, which is Black, and her National Origin, which is African. (As specified
above). Ms. Johnson then lawfully objected to and complained to DOAH’s personnel, including
supervisor(s) of Plaintiff and the decision maker(s) as to her adverse treatment regarding these
violation of her rights. She complained that the treatment was abusive, harassing and
discriminating (adverse treatment) relating to her being Black and of African descent.

52. The complaints and objections of Plaintiff, Ms. Johnson, were made with the good faith
belief that DOAH was acting illegally and/or were made by Ms. Johnson having had a
reasonable basis for believing DOAH was acting illegally in violation of her rights as a Black
person of African descent in the employment place. DOAH did in fact act illegally by adversely
affecting, harassing and disparately treating Ms. Johnson due to her Race which is Black and
National Origin which is African.

53. As a direct and proximate result of these complaints and petitions lodged by Plaintiff, Ms.
Johnson, to Defendant, DOAH, Ms. Johnson was adversely effected by DOAH and/or
discharged from her employment with DOAH on or about June 6, 2016.

54. At the time of termination of Plaintiff, Ms. Johnson, and at the time of the adverse effect
visited upon her by Defendant, DOAH, DOAH was aware of the charges/complaints of
discrimination and harassment made against it and the objections to the violations of Federal and
State Law, Rule or Regulation aforementioned voiced by Ms. Johnson.

55. The Plaintiff, Ms. Johnson’s, discharge from her employment by Defendant, DOAH, and the

adverse employment action taken by DOAH, against Ms. Johnson were causally related to the

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 14 of 83

14

complaints and petitions Ms. Johnson made to DOAH concerning the racially discriminatory
treatment and harassment of persons of the Black Race and/or of African National Origin.
56. When Defendant, DOAH’s, agent(s) engaged in the aforesaid actions of terminating
Plaintiff, Ms. Johnson, and/or adversely affecting her employment, he/she was acting within the
scope of his/her authority as Supervisor of Plaintiff, which was a supervisory position at
Defendant and hence, he/she acted in a supervisory capacity for Defendant.
57. Asa direct and proximate result of the actions of the Defendant, DOAH, Plaintiff has
suffered damages, including, but not limited to emotional pain, suffering, inconvenience, mental
anguish, loss of dignity, loss of enjoyment of life and lost wages.
58. The actions of terminating Plaintiff, Ms. Johnson, due to her complaints about the unlawful
actions of Defendant, DOAH, were wanton, willful and recklessly indifferent to the rights of
Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages because DOAH’s actions
were wanton, willful, and malicious and were recklessly indifferent to the Plaintiff's Federally
protected rights.
59. Any alleged legitimate, non-discriminatory reason for discharge and or adverse treatment are
mere pretexts for the actual reason for termination: retaliation for complaining about
discrimination by Defendant against Plaintiff due to her Race which is Black and National Origin
which is African.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 15 of 83

45

award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT VI
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Harassment (Race/National
Origin)

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760,10 of the Florida Civil Rights
Act, sues Defendant, DOAH, for Race/National Origin based harassment, realleges as if set forth

herein paragraphs 1-25 of this initial complaint and states:

60. Plaintiff, Ms. Johnson, was subject to severe and pervasive mistreatment, harassment and/or
adverse action due to her Race of Black and National Origin of African.

61. The harassment was so severe and pervasive that it altered the terms and conditions of her
employment. Due to her Race/National Origin Ms. Johnson suffered abusive and unequal
treatment. (As herein referenced).

62. Further, Plaintiff, Ms. Johnson, was subject to the ultimate form of punishment, termination
based upon lies and pretexts which were unworthy of belief.

63. When Defendant, DOAH’s, agent engaged in the aforesaid actions of harassing and
adversely affecting Ms. Johnson’s employment terms, he/she was acting within the scope of

 

his/her authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and
hence, he/she acted in a supervisory capacity for Defendant.
64. Asa direct and proximate result of this harassment and adverse effects visited upon Plaintiff,

Ms. Johnson, by Defendant, DOAH, she was injured, suffering damages, including, but not

limited to emotional pain, suffering, inconvenience, mental anguish, loss of dignity, loss of

enjoyment of life and lost wages.
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 16 of 83

16

65. These harassing actions by Defendant, DOAH, were wanton, willful and recklessly
indifferent to the rights of Plaintiff, Ms. Johnson. Mr. Johnson is entitled to punitive damages
because DOAH’s actions were wanton, willful, malicious and were recklessly indifferent to the
Plaintiff's State and Federally protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT VII
42 USCA 1983:

COMES NOW, Plaintiff, Shavon Johnson, sues Defendant, DOAH, for violations of her rights
under 42 USCA Section 1983, realleges as if set forth herein paragraphs 1-25 of this initial

complaint and states:
66. DOAH deprived Mr. Johnson of rights, privileges and immunities secured by the 14"

Amendment to the Constitution of the United States. The Equal Protection Clause of the 14"
Amendment guarantees that an individual will not be treated differently due to the person’s Race
or National Origin. Ms. Johnson was intentionally discriminated against due to her Race and/or

National Origin when the State: 1). Made it a condition of Ms. Johnson’s employment that she

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 17 of 83

17

endure being exposed to the use of words “Nigger” and “Cracker”—which demeans her Black
Race and/or African National origin. These words have undertones from a period of history
when Blacks were diminished under the most extreme conditions by being slaves and being
classified as chattel, or property of whites, who had no human dignity rights under the law. Ms.
Johnson’s co-worker, Ms. Karen Vega (of White Cuban descent) used the word “nigger”
continuously; even after Mr. Johnson complaining about the use of this word. No non-African
Black person had as a condition of their employment to endure such derogatory and hateful
speech; 2). Made it a condition of Ms. Johnson’s employment that she endure exposure to a
white co-employee taking pride in calling herself a “cracker” and Ms. Vega calling this person a
“cracker”. This word is known by Ms. Johnson to mean: a “white slave driver.... ‘crack the
whip’” upon the back of the African which the white person had ownership rights to. No non-
African Black person had as a condition of their employment to endure such derogatory and hate
filled speech. 3). Punished Ms. Johnson by termination due to her taking approved leave to go to
her daughter’s graduation ceremony, but permitted a non-Black/African American (White) to go
to a similar ceremony on the same day without any criticism or punishment. 4). Inventing lies as
to Ms. Johnson not having approval to go to her daughter’s graduation (when the subject matter
is documented). However, Defendants did not attack the reputations of a non-Black/African
American with such misrepresentations; 5). Criticizing Ms. Johnson for taking time to attend to
her daughter’s medical needs, but not doing so for any non-Black/African employee; 6).
Terminating Ms. Johnson for behavior found permissible by non-Black/African employees. 7).
Inventing excuses to terminate Ms. Johnson, but taking non such action against non-

Black/African employees. 8). Retaliating against Ms. Johnson by terminating her because of her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 18 of 83

18

complaints about the racist language, but not taking adverse action against a non-Black/A frican
person for making complaints about other work conditions.

67. This unequal treatment of Ms. Johnson by the State/DOAH, was due to Ms. Johnson’s
Race/National Origin. This disparate and adverse behavior by the State was done knowingly and
with the intent to discriminate against Ms. Johnson due to her Race being Black and/or her
National Origin being African.

68. The decisions to terminate Ms. Johnson based upon her race and/or national origin and her
complaints of Racial and/or National Origin discrimination and harassment; and, the decision to
permit Ms. Johnson to be harassed and discrimination against due to her Race and/or National
Origin, were decisions by the DOAH based upon their local policy to permit harassment and
discrimination based upon Race and National Origin

69. These aforereferenced violations of Ms. Johnson’s 14" Amendment Rights were
accomplished under color of state law by misuse of power, possessed by virtue of state law, and
made was possible only because the Defendant was clothed with the authority of state law.

70. The decision to permit this adverse and disparate treatment was accomplished by a person
with supervisory and decision making authority at DOAH, while acting under his or her

authority and, under color of State Law.

71. Asa direct and proximate result of this violation of Ms. Johnson’s Fourteenth Amendment
Rights under the United States Constitution and adverse effects visited upon Plaintiff, Ms.
Johnson, by DOAH, she was injured, suffering damages, including, but not limited to emotional
pain, suffering, inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and lost

wages.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 19 of 83

19

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstates Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action

and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

Respectfully Submitted,

Law Office of Joseph S. Shook, Esq.

BY: S.S

Joseph S. Shook, Esq., FBN: 0780715, Attorney for Shavon Johnson
75 Valencia Ave., #4" Floor

Coral Gables FL, 33134

(305) 446-4177

Facsimile (305) 446-4565

shooklaw@bellsouth.net Dated: 04/05/2021
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 20 of 83

IN AND FOR THE 11™ JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

/
COMPLAINT

EXHIBIT 1

 
Case 1:21-cv-22844-KMM Documenti-1 Entered on

FLSD Docket 08/04/2021 Page 21 of 83

 

 

 

oo \ Co
LOG Pera $411.09)
CHARGE Of DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s).
Oe ee ae cede [_] rere
[x] soc §10-2016-03878
Florida Commission On Human Relations and EEOC

 

Stete ar fecal Agency dany

 

 

Name (arckcate Me ats, brs 1 Homo Phoze ylnes Arco Cadel Bare af Buus
Nirs. Shavon Johnson (904) 631-6993 08-15-1983

 

 

Sweet Address City State and ZIP Code
19920 NW. 32 Avenue, Miami Gardens, FL 33056

 

Named the Employer. Labor Organization, Employment Agency, Apprenticeship Committee or State or Local Gavernmant Agency That t Baleve
Oiscriminatad Against Me or Others. {if more Ihan two, lisi undar PARTICULARS below )

 

 

 

 

Manta . fu Enqieyoss therbern | Phone No (eciude Area Code}
DIVISION OF ADMINSTRATIVE HEARING 201 ~ 600 (305) 377-5413
Mtreet Address Caty, State and 21P Code

401 ALA. 2nd Avenue, Suite N-918, Miami, FL 33128

 

tNSCRUINATION BASED ON (Cech apgropnate hovies).) OATES) DISCRIMINATICN TOOK PLACE
Eatlicst bate st

[x] RACE { GOLAR {] SEK CJ RELIGION [| NATIGNAL ORIGIN 02-09-2016 06-06-2016

] OTHER (Speci CJ CONTINUING ACTION

 

 

THE PARTICULARS ARE ql! adaitionas paper is npedad, affach extra sheets}

My race is Black, and my national origin is African American. | was employed by the above name
emptoyer as an Administrative Secretary from December 24, 2045, until | was | terminated in
retaliation after ! compiained of racist comments. On February 9, 2016, Co-worker, Karen Vega
(White, Cuban) often used the derogatory words to describe Black Individuals and White individuals,
(Niggers, Crackers) during her conversations while in the office. | asked Ms. Vega to stop using
those words and told her that ! faund her use of those words offensive. However, after having the
conversation with her, Mis. Vega continued to use “nigger” even more. For instance, she used the
words on several dates 4/4/2016, 4/6, 4/12, 4/29/2016, so | complained to Judge Charles Hill (White).
Judge Hil reassured me that he was going to speak with Ms. Vega and ask her to stop her using
those words. However, after Judge Hill spoke to Ms. Vega, she began to speak in Spanish and
continued to use Nigger in her conversation. | complained again to Judge Hill, however, he did not
take any action. Judge Hil! asked me to get with the program and be a team player. Soon afterward,
Ny personal information was given out to Ms. Vega, who then printed out my personal time and
discussed my time off with my other coworkers. For two weeks, | was the joke araund the office for
using my available time far doctors’ appointment. On June 6, 2046, [ was called into Judge Hill's
office and was told that | was terminated in retaliation after | complained about the harassment.

When | asked why ! was being terminated, | was told by Judge Hill that he could not discuss that with
me.

 

want Uds charge Sled With bot the EEOC aud te State or foual Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

val adage the agencins ifl diange iny iddress or phone number and t will
cooperate fully with trom in the processing of my charga its accordance with ther

 

 

 

procedures j seear or affirm that | have read ihe above charge and that «(is true to
1 declare under penalty of perjury that the above fs ue and correct. tha best of my knowledge. information and betief
SIGNATURE OF COMPLAINANT

   

SUBSCRIBED AND SWORN TO BEFORE AG THeS OATE
{month diy, year)

   

x f
Jun 07, 2016 >
Date Charging amy Signature

 

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 22 of 83

\

 

 

 

* * ~—
COO Fenn 5 ts0O)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge Nats)
This fans affected hy the Prvacy Act of 1974 Sce enclosed Pavocy Act ‘i FEPA
Statement and otter infannanon before completing this form
[x] eeoc 510-2016-03878
Florida Commission On Human Relations and EEOC

 

Stata or foot Agoncy. dt any

 

! believe { was discrirninated against because of my race, Black and national origin, African
American, in violation of Title Vi of the Civil Rights Act of 1964, as amended.

 

 

 

 

f want tug charge fled with hoth the EEOC and the State or local ayency. Hany. | | NOTARY — When necessary for State and Local Agency Requirements

wit advise sie agonclos if | change my address or phang number sad { val
cuoperate fully watt: dame in the processing af my charge is nocordanod with tneir

 

 

praceduics. 1 sweat or affirm that | have road the above charge and that its tue to
| declare under pertaity of pedury thet the above is tue and carrect. the best of my knowledge mfonnation and batief
SIGNATURE OF COMPLAINANT

  
   

SUDSGRIBED AND SWORN TO DEFORE ME THIS DATE
{mordh, day, year

dun 07, 2016 NG f {

Dale

 

Charging Party Signature

 

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 23 of 83

IN AND FOR THE 117 JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

/
COMPLAINT

EXHIBIT 2

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 24 of 83

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

Miami District Office
Miami Tower
100 S.E. 2™ Street, Suite 1500
Miami Direct Dial; (305) 808-1740
FAX (305) 808-1855
Charge No: 510-2016-03878C
Shavon Johnson Charging Party
19920 N.W. 32 Avenue
Miami Gardens, FL 33056
DIVISION OF ADMINSTRATIVE HEARINGS Respondent

c/o Stephanie R. Hayes, Esq. Staff Counsel
Division of Administrative Hearings

Office of the Judges of Compensation Claims
1180 Apalachee Pkwy,

Tallahassee, FL 32301

Letter of Determination

Under the authority vested in me by the Commission, | issue the following determination as to
the merits of the above-cited charge, filed under Title VII of the Civil Right Act of 1964, as
amended (Title VID). Timeliness and all other jurisdictional requirements for coverage have been
met.

Charging Party, an Administrative Secretary, alleges that she was discriminated against because
of her race, (Black), in violation of Title VI]. Charging Party alleges that Keren Vega, race
(White), national origin, Cuban used derogatory words to describe Black and White individuals
as “Nigga’s” & “Crackers.” Charging Party alleges that she asked Keren Vega to stop using
these words because they were offensive. According to the Charging Party, Ms. Vega continued
used the word “Nigga” on several occasions. Charging Party alleges she complained to Judge
Charles Hill, race (White) and he informed Charging Party that he would speak to Ms. Vega;
however, the harassraent continued, and Ms. Vega continued using the racial slurs, but in
Spanish. Charging Party complained again and discussed her issues with Judge Hill a second
time and Judge Hill took no action. Charging Party alleges that afterwards she discovered her
personal information was being given to Ms. Vega and her time sheet information was discussed
with other co-workers. Lastly, Charging Party alleges that Respondent terminated her in
retaliation for complaining about the harassment.

Having reviewed and examined the evidence and based on this analysis, the Commission finds
that the evidence obtained does establish a violation under Title VII.

Upon finding that there is reason to believe that violations have occurred, the Commission
attempts to eliminate the alleged unlawful practices by informal methods of conciliation. In this
regard, conciliation of this matter has now begun. Please be advised that upon receipt of this
Determination, the Commission will consider any reasonable offer to resolve this matter.

Please complete the enclosed Invitation to Conciliate, EEOC Form 153, and return it to the
Commission at the above address on or before fifteen (15) days from the date of this letter. You
may fax your response directly to (305) 808-1855, to the attention of MICHAEL S.
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 25 of 83

\

Ne NL
Letter of Determination
EEOC Charge No. 510-2016-03878C
Page 2 of 4

MATHELIER, EEOC Investigator. You may also contact us to schedule a Conciliation
Conference to be held in our Miami office. Please be advised that the confidentiality provisions
of Sections 706 and 709 of Title VI and the Commission’s Regulations apply to information
obtained during conciliation.

Failure to respond within fifteen (15) calendar days of the date of this letter will indicate that you
are not interested in conciliating this matter and the Commission will determine that efforts to
conciliate this charge as required by Title VI have not been successful. Should you have any
questions, please contact Investigator MICHAEL S. MATHELIER at (305) 808-1797.

If the Respondent declines to discuss settlement or when, for any other reason, a settlement
acceptable to the office Director is not obtained, the Director will inform the parties and advise
them of the court enforcement alternatives available to aggrieved persons and the Commission.
A Commission representative will contact each party in the near future to begin conciliation.

You are reminded that federal law prohibits retaliation against persons who have exercised their
right to inquire or complain about matters they believe may violate the law. Discrimination
against persons who have cooperated in Commission’s investigations is also prohibited. These
protections apply regardless of the Commission’s determination on the merits of the charge.

On Behalf of the Commission,
AUG 022... ts d
Date fr“Michael J. Farrell

District Director

Enclosures: Invitation to Conciliate

cc: Charging Party Representative

Shavon Johnson

c/o Joseph S. Shook, Esq.

75 Valencia Avenue, 4th Floor
Coral Gables, FL 33134

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 26 of 83

IN AND FOR THE 11™ JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

/
COMPLAINT

EXHIBIT 3

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 27 of 83

U.S. Department of Justice

 

Civil Rights Division

 

DLK:KDW:KLF
DJ 170-17M-438 Employment Litigation Section - PHB

950 Pennsylvania Avenue, NW
Washington, DC 20530
wuav.usdoj.gov/ertvemp

CERTIFIED MAIL 7003 0500 0002 5071 3645
RETURN RECEIPT REQUESTED

Mr. Michael J. Farrell, District Director
Equal Employment Opportunity Commission
Miami District Office

100 SE 2™ Street, Ste. 1500

Miami, FL 33131

Re: Edwin Feliciano v. Orange County Public School Board
EEOC Charge No. 510-2015-04333

Dear Mr, Farrell:

It has been determined that the Department of Justice will not file suit on the above-referenced charge of
discrimination that was referred to us by the Equal Employment Opportunity Commission (EEOC).

We have forwarded the charging party a notice of right to sue, a copy of which is enclosed. We are
returning all files in this case to your office and have informed the charging party of their availability.

Sincerely,
Delora L. Kennebrew
Chief
Employment Litigation Section
By:
Karen D. Woodard
Principal Deputy Chief
Employment Litigation Section

Enclosures
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 28 of 83

1/14/2021 (108 unread) - shooklaw@pbelisouth.net - AT&T Yahoo Mail

FW: Johnson, Shavon 510-2016-03878 RTS letters

From: Ferguson, Karen (CRT) (karen.ferguson@usdoj.gov)

To: = shooklaw@bellsouth.net

Ce: jessica.weeks@usdoj.qov; michael.mathelier@eeoc.gov; kevin.neja@doah:state.fl.us
Date: Thursday, January 14, 2021, 02:18 PM EST

Good afternoon,

The subject letters are attached. The 90-day period begins upon receipt. Please respond to this email to acknowledge
receipt.

Karen Ferguson. Supervisory Civil Rights Analyst

USDOJ, Civil Rights Division, Employment Litigation Section
4 Constitution Square

150 M Street, N.E. Ruom 9.514

Washington, D.C. 20530

202-5 14-2302

From: Woodard, Karen (CRT)

Sent: Thursday, January 14, 2021 2:01 PM

To: Ferguson, Karen (CRT) <Karen.Ferguson@oert.usdoj.gov>
Subject: RE: Johnson, Shavon 510-2016-03878 RTS letter.pdf

Karen,

Here you go.

From: Ferguson, Karen (CRT)
Sent: Thursday, January 14, 2021 1:02 PM

To: Woodard, Karen (CRT) <Karen, Woodard@crt.usdoj,gov>
Subject: Johnson, Shavon 510-2016-03878 RTS letter.pdf

Please sign

hitps://mail.yahoo.com/d/folders/1/messages/141 6667.partner=sbe&guce_referreraHROcHMELy9sb2dpbnByb2R4LmFOdC5uZXQvRKINL3Nwey9BV... 1/2

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 29 of 83

1114/2021 (108 unread) - shooklaw@bellsouth.net - AT&T Yahoo Mall

Johnson Shavon 510-2016-03878 RTS letter.pdf
155.9kB

Johnson’Shavon Return to EEOC - Miami.pdf
156.2kB

https://mal.yahoo.com/difolders//messages/141666?.pariner=sbc&guce_referreaHROcHMGL yOsh2dpbnByb2R4LmFOdCSuZXQVRKINLSNwcy9BV... al2

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 30 of 83

1

IN AND FOR THE 117 JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,
FLORIDA

SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,

Defendant.

 

PLAINTIFF’S NOTICE OF SERVICE OF FIRST SET OF INTERROGATORIES UPON
State of Florida, Department of Administrative Hearings (“DOAH”)

TO: State of Florida, Division of Administrative Hearings

Pursuant to the Florida Rules of Civil Procedure, you are required to answer the
following thirteen (13) Interrogatories propounded by Shavon Johnson (“Ms. Johnson’) in
writing and under oath within forty-five (45) days from the date of service.

Certificate of Service:

I hereby certify that a true and correct copy of the foregoing was served upon Defendant as per
the date listed on the Return of Service.

Respectfully Submitted,

Law Office of Joseph S. Shook, P.A.

By: S.S.

Joseph S. Shook, Esq., attorney for Shavon Johnson
FBN: 0780715

75 Valencia Ave., #4" Floor

Coral Gables FL, 33134
(305) 446-4177

shooklaw(@bellsouth.net
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 31 of 83
2

IN AND FOR THE 1174 JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,
FLORIDA

SHAVON JOHNSON, an individual,

Plaintiff,
Vs. Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,

Defendant.

/
DEFINITIONS AND CONSTRUCTION — INTERROGATORIES

For purposes of these interrogatories, the following definitions shall apply:

1. The term “Defendant,” unless otherwise indicated, refer to Defendant, State of Florida,
Department of Administrative Hearings (“DOAH”) and, when not negated by the context, also
refers to each and every officer, employee, attorney or agent of such person who presently
holds such a position or who has held such a position during the relevant time period.

2. The term “document” refers to, and includes, but is not limited to, writing, drawings, graphs,
charts, phonograph records, computer or other recording tapes, electronic communication, and
every other type of physical evidence or data compilation.

3. The term “identify” when related to documents shall require a statement regarding the name,
address, job category or classification or the custodian of documents and the present location
of the document. In the event that any document which would have been described or identified
in response to any interrogatory was but is no longer in existence, a statement shall be required
whether such document is missing, lost, destroyed, transferred to others, or otherwise disposed
of, and a further statement is requested setting forth the surrounding circumstances and
approximate date of any such loss, destruction, transfer or other disposition.

4. “Identify” when referring to an individual will mean stating: the full name of the person; his/her
address; their phone number; their date of birth; their email; the person’s relationship to you;
and whether or not you spoke with the person prior to answering these interrogatories.

5. The term “describe in detail” shall require in the case of an act, procedure, transaction,
relationship, thing or occurrence:
a. A full description of such act, procedure, transaction, relationship, thing or
occurrence by reference to:
1 date(s);

2.places;

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 32 of 83

3

3.person(s) involved; and
4.manner or means employed

b. Identification of your source(s) of information concerning such act, procedure,
transaction, relationship, thing o occurrence, including the date upon which you
received such information.

c. Identification of each document relation to, or evidencing such act, procedure,
transaction, relationship, thing or occurrence.

d. Specification of each document so identified which you intend to offer into
evidence, whether at trial or on deposition, stating the particular act(s) or
occurrence(s) in connection with which the offer is to be made.

e. Identification of each person having knowledge of such act, procedure, transaction,
relationship, thing, or occurrence.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 33 of 83

4

INTERROGATORIES TO Department of Administrative Hearings:

1. What is the name and address of the person answering these interrogatories, and, if
applicable, the person’s official position or relationship with the party to whom the
interrogatories are directed.

Answer:

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 34 of 83

35

2. Specify the names, addresses, email addresses and phone numbers (“identify”) of all
persons or entities who were aware of the following: 1). Ms. Vega using the word
“nigger” or “ninja” (whether personally hearing this or by way of having another repeat
what she said); 2). the date Judge Medina Shore became aware of Ms. Johnson’s alleged
poor performance; 3). the date Judge Medina Shore became aware of Ms. Johnson’s
accusation that Ms. Vega used the word “nigger” and/or Ms. Winters used the word
“cracker”; 4). The identity of all persons interviewed relating to Ms. Johnson’s
termination; 5). The identity of all persons who were relied upon for information used in
support of terminating Ms. Johnson; 6). Whether or not Ms. Johnson was formally
counseled for any behavior alleged to have been a contributor to her termination; 7).
Complaints of Ms. Johnson as to behavior of Ms. Vega or Ms. Winters; 8). All those who
either heard the word “nigger” or “cracker” used in Miami’s DOAH from June 2012
through June 2017 or who heard that the word “nigger” or “cracker” was used in Miami’s
DOAH during this time; 9). What Judge Hill said in his interview relating to Ms.
Johnson’s complaints; 10). All those who complained about the word “nigger” or
“cracker” being used in Miami’s DOAH and; The date Judge Median Shore learned of
Ms. Johnson’s complaint as to the use of he word “nigger” and/or “cracker.”.

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 35 of 83
6

3. Please specify all communications made by Ms. Johnson or any other, as well as the
identity of the person to whom the communication(s) was(were) made, whereby Ms.
Johnson or any other in any way voiced disapproval of any action or inaction relating to
any conduct of Ms. Vega or Winters where they were using words relating to the Race of
Black or National Origin of African and/or using the word “nigger”, “ninja” or “cracker”
while also identifying: 1). The response of the person to whom Ms. Johnson or any other
made such communication; 2). Each person who was told of the complaint; and 3). The
date of the complaint.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 36 of 83

7

5. As to any communications/complaints as specified in interrogatory number 4, please state:
(1). Whether there was an investigation into the communication/complaint and if so describe
whether there was a determination of whether Ms. Winters or Ms. Vega did take actions such as
using the words “nigger”; “ninja” or “cracker” and if so; (2). State whether any such conduct
was documented , and if so, specify the nature of the documents wherein the deficiency was

documented.

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 37 of 83
8

6. Please specify all communications made by any person to any other person, including but not
limited to an employee at DOAH, as well as the identity of the person to whom the
communication(s) was(were) made, whereby the person in any way voiced disapproval of
Ms. Vega’s or Ms. Winter’s behavior regarding a violation of DOAH’s policies as regarding
Race or National Origin from June 2012 through June 2107; while also identifying: 1). The
response of the person to whom the employee made such communication; 2). Each person

who was told of the complaint; and 3). The date of the complaint.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 38 of 83

9

7. Describe the following with specificity: 1). The reason for the termination of Ms. Johnson;
2). The date the decision was made; 3). The identity of the person (including who the person
was employed by) who made the final decision to terminate her; 4). All information relied
upon in deciding to terminate Ms. Johnson, including but not limited to all actions of Ms.
Johnson which contributed to her termination and any written policy directives she violated,
the date she took or failed to take such actions and the name and address of all witnesses to
such actions; and 5). the identity of the person who first articulated the idea that Ms. Johnson
would be terminated (including who the person worked for) and the date of articulation as
well as the identity of the person to whom the idea was articulated. (This response shall

exclude attorney client communication).

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 39 of 83
10

8. Identify (and include who the person was employed by) the person or persons who had
authority to terminate Ms. Johnson, and identify separately, the person or persons who
actually participated in the decision to terminate her, while describing the action they took to
terminate Ms. Johnson. “Participate in the reason for termination” shall be defined as any
person who took any action, however small, which contributed to the termination, or which
was relied upon in deciding to terminate Plaintiff, including but not limited to persons who

made recommendations or who gave information to the ultimate decision maker.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 40 of 83

11

9.

Please state whether there have been any substantially similar complaints against any
employee at Miami’s DOAH where Ms. Vega or Winters worked, or against Ms. Vega or
Winters personally, over the last five (5) years as to adverse actions being taken by DOAH,
against any employee who voiced disapproval as to Racial or National Origin based
behavior. If so, please state the name and address of the complainant, the date of the
complaint, the disposition of the complaint and if the case was filed in a court of law the style

of the case, the case number and the County in which it was filed.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 41 of 83

122

10. Please state whether there have been any substantially similar complaints against any Ms.
Vega or Winters over the last five (5) years as to Racial or National Origin based behavior.
If so, please state the name and address of the complainant, the date of the complaint, the
disposition of the complaint and if the case was filed in a court of law the style of the case,

the case number and the County in which it was filed.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 42 of 83

13

11.. As to each person or entity, who in Defendant's opinion possesses knowledge or
information that is or may be relevant to any claim asserted in Plaintiff's complaint or any
defense asserted by Defendant in this case:

(a). Identify the person or entity;

(b). Describe in detail the subject matter and the substance of such knowledge or

information the person or entity may possess;

(c). Whether you now expect to call such person or representative of such entity as a
witness at trial;

(d). Whether such person or a representative of such entity has been interviewed by,

contacted by, or communicated with Defendant or someone acting on Defendant’s behalf.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 43 of 83
14

12. State the name and address of every person known to you, your agents, or your attorneys who
has knowledge about, or possession, custody, or control of, any model, plat, map, drawing,
motion picture, video tape, or photograph pertaining to any fact or issue involved in this
controversy; and describe as to each, what item such person has, the name and address of the
person who took or prepared it, and the date it was taken or prepared.

Answer:

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 44 of 83

15

13. State the identity of all persons who were disciplined or terminated from June 2012 through
June 2017 whereby either Judge Hill, Judge Medina Shore or Ms. Vega participated in the
discipline or termination. “Participate in the discipline or termination” shall be defined as any
person who took any action, however small, which contributed to the discipline or
termination, including but not limited to persons who made recommendations or who gave

information to the ultimate decision maker of the discipline or termination.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 45 of 83
16

 

BY:

State of Florida, Department of Administrative Hearings

SWORN TO AND SUBSCRIBED before me this day of ,

, by , who after having produced as
identification or who is personally known to me .

 

Notary Public

State at Large My Commission Expires:

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 46 of 83

1

IN AND FOR THE 1174 JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs, Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT State of
Florida, Division of Administrative Hearings

Pursuant to the Rule of Civil Procedure, the Plaintiff, Shavon Johnson (“Ms. Johnson”) requests
that Defendant, State of Florida, Division of Administrative Hearings (“DOAH”) produce the
attached designated documents, articles, items or things which contain or constitute matters
within the scope of discovery permitted by Rule 1.280(b), Florida Rules of Civil Procedure, and
which are in the possession, control or custody of said Defendant, and to permit the undersigned
attorney, or someone acting in his behalf, to inspect, copy or photograph any of the designated
documents, articles or things, or to inspect, copy, test or sample the same, or to permit entry upon
any designated property or land for the purpose of inspecting, measuring or photographing the
same, or anything on it.

A written response shall be filed and served on the undersigned attorney within 30 days after
service of this request advising as to the availability of the designated documents, articles or
things, whether or not they are available for production, and when and where the requested
inspection, copying, review, or other activity may be permitted, or setting forth any objection

you might have to such request.

A true and correct and legible copy of any written document or article may be produced in lieu of

the original unless production of the original is specifically requested.

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 47 of 83
2

DEFINITIONS AND INSTRUCTIONS
As used herein, the term "document" is used in the broadest possible sense and means, without
limitation, the original and all non-identical copies and drafts of any printed, typed, Photostatted,
photographed, recorded or otherwise reproduced communication, including but not limited to
reports, newsletters, account books, ledgers, notices handwritten notes, newspapers or magazine
articles, electronic data, memoranda, texts of speeches, written graphic matters, correspondence,
Zoom recordings, computer print-outs, videotapes, data compilations and any other written,
printed or recorded matter; and applies to all documents on the particular subject in the
possession, custody or control of the defendant.
No document requested or described herein or otherwise relevant to the subject matter of this
litigation may from the date of these requests be discarded, destroyed, concealed or altered in
any way. If any documents requested herein have been previously lost, discarded or destroyed,
they shall be identified as completely as possible by providing the following information: date of
disposal, manner of disposal, reason for disposal, person authorizing disposal and person

disposing of the document.

DOCUMENTS TO BE PRODUCED:

1. All documents that in your opinion will establish or could lead to establishing the any
justification for the termination of Ms. Johnson (Outside of attorney client
communication).

2. All documents showing any reviews or critiques of Ms. Johnson’s performance.

3. Documents discussing any complaint by Ms. Johnson that the word “nigger” or “cracker”
was used.

4. Documents discussing complaints or criticism of any sort against Ms. Karen Vega as to
her behavior with others during period of time June 2012 through June 2017.

5. Documents discussing complaints or criticism of any sort against Joanne Winters as to
her behavior with others during the period of time June 2012 through June 2017.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 48 of 83

3

10.

11.

12.

13.

14.

15.

Documents showing complaints or criticism of any sort against Ms. Karen Vega as to her
behavior with others during period of time June 2012 through June 2017.

Documents showing complaints or criticism of any sort against Joanne Winters as to her
behavior with others during the period of time June 2012 through June 2017.

Documents showing counseling of Ms. Johnson for her performance while working for
DOAH.

Documents showing counseling of employees who worked for or assisted Judge Medina

Shore for the period of time June 2012 through June 2017.

Documents showing counseling of employees who worked for Judge Charles Hill for the
period of time June 2012 through June 2017.
Documents showing discipline of employees who worked for or assisted Judge Medina

Shore for the period of time June 2012 through June 2017.

Documents showing discipline of employees who worked for Judge Charles Hill for the
period of time June 2012 through June 2017.

Documents relating to complaints by any employee in DOAH in Miami as to racially
based behavior as Race refers to Black, including but not limited to harassment,
derogatory comments, use of racially charged words, discrimination or any other
behavior which related to a person’s Race being Black. These documents should include
but not be limited to all pleadings, discovery, and responses to discovery in any case
filed, and any communications, disciplinary action taken or not taken and results of any
investigation into the complaint against the relevant employee..

Documents relating to complaints by any employee in DOAH in Miami as to national
origin based behavior as the national origin relates to African, including but not limited to
harassment, derogatory comments, use of racially charged words, discrimination or any
other behavior which related to a person’s race being of African descent. These
documents should include but not be limited to all pleadings, discovery, and responses to
discovery in any case filed, and any communications, disciplinary action taken or not
taken and results of any investigation into the complaint against the relevant employee.
Any document showing Ms. Johnson voicing of disapproval of any behavior of Ms. Vega
or Ms. Winters from the period of time she worked at DOAH.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 49 of 83 |

4

16. Any document showing any mention of Ms. Johnson voicing of disapproval of any
behavior of Ms. Vega or Ms. Winters from the period of time she worked at DOAH.

17. Any document showing someone repeating any of Ms. Johnson’s voicing of disapproval
of any behavior of Ms. Vega or Ms. Winters, or any response thereto.

18. Documents relied upon in deciding to terminate Ms. Johnson.

19. Documents recommending, suggesting or intimating that Ms. Johnson be disciplined or
terminated.

20. Documents which show or speak of behavior of Ms. Johnson which was relied upon to
terminate her.

21. Documents showing the results of any investigation by DOAH (or any agent of DOAH)
into any subject matter of Ms. Johnson voicing of disapproval as to behavior of Ms. Vega
or Ms. Winters.

22. Documents showing any coaching, criticism, reprimand or discipline of Ms. Vega or Ms.
Winters as that coaching, criticism, reprimand or discipline relates to their behavior as to:
the way they treated any employee at DOAH from June 2021 through June 2017. (This !
includes Ms. Johnson). |

23. Documents showing any coaching, criticism, reprimand or discipline of Ms. Vega or Ms. |
Winters as that coaching, criticism, reprimand or discipline relates to their behavior as to:
the way they treated any employee at DOAH from June 2021 through June 2017 as that
treatment relates to the Race of Black or National Origin of African.

24, Documents showing any coaching, criticism, reprimand or discipline of any person who

worked below Ms. Vega where she had supervisory authority them from the period of

 

time June 2012 through June 2017 as that coaching, criticism, reprimand or discipline
relates to the person treating another in a way which related to the person’s Race being
Black and or National Origin being African.

25. Documents showing complaints against any employee working at Miami’s DOAH from
the period of time June 2012 through June 2017 as to adverse action being taken by any
employee of DOAH, against any employee who voiced disapproval as to: Racially based
behavior or National Origin based behavior where the Race was Black and the National

 

Origin was African. This information should include but not be limited to:

communications case filings and pleadings, discovery request and responses, disciplinary
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 50 of 83
5

action taken or not taken and results of any investigation into the complaint against the
“relevant employee.”

26. Entire personnel file of Ms. Johnson, including but not limited to all performance
reviews.

27. Entire personnel file of Ms. Karen Vega.

28. All polices of DOAH in effect from June 2012 through June 2017 speaking to the subject
of disciplinary methods and counseling to be followed by DOAH.

29. All policies of DOAH in effect from June 2012 through June 2017 speaking to the
subject of Racial or National origin based behavior and the procedure for making
complaints when such behavior is reported.

30. All policies of DOAH in effect from June 2012 through June 2017 speaking to the
subject disciplining and/or counseling an employee who engages in Racial or National
origin based behavior.

31. Employee handbooks in effect from June 2012 through June 2017 which speak to the
terms under which an employee works, including but not limited to benefits and
appropriate disciplinary action.

32. All documents which DOAH believes will be used and/or can be used to establish a
manner to prove any defense or claim being asserted.

33. Statements from Ms. Johnson.

34. Statements taken of all those who were interviewed by the DOAH as relates to Ms.
Johnson’s termination and/or complaints made by Ms. Johnson as to Racial or National
Origin behavior.

35. Documents showing any part of any investigation into complaints against Ms. Vega or
Ms. Winters as that investigation regards either of these people engaging in behavior
which was alleged to have been Racially related or related to a person’s National Origin.

36. Documents showing counseling or discipline of Ms. Vega or Ms. Winters as that
counseling or discipline relating to either of these people engaging in behavior which was
alleged to have been Racially related or related to a person’s National Origin.

37. Documents showing facts which were used as the basis of discipline, counseling, or

termination of any employee at Miami’s DOAH from June 2012 through June 2017

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 51 of 83

6

where Ms. Vega had supervisory authority over the employee, and/or where Ms. Vega
was the person initiating the discipline, counseling or termination.

38. Documents showing facts relating to the discipline, counseling, or termination of any
employee at Miami’s DOAH from June 2012 through June 2017 where Ms. Vega had
supervisory authority over the employee, and/or where Ms. Vega was the person
initiating the discipline, counseling or termination.

39. Documents showing facts which were used as the basis of discipline, counseling, or
termination of any employee at Miami’s DOAH from June 2012 through June 2017
where Judge Hill had supervisory authority over the employee, and/or where Judge Hill
was the person initiating the discipline, counseling or termination.

40. Documents showing facts relating to the discipline, counseling, or termination of any
employee at Miami’s DOAH from June 2012 through June 2017 where Judge Hill had
supervisory authority over the employee, and/or where Judge Hill was the person
initiating the discipline, counseling or termination.

41. Documents showing facts which were used as the basis of discipline, counseling, or
termination of any employee at Miami’s DOAH from June 2012 through June 2017
where Judge Medina Shore had supervisory authority over the employee, and/or where
Judge Medina Shore was the person initiating the discipline, counseling or termination.

42. Documents showing facts relating to the discipline, counseling, or termination of any
employee at Miami’s DOAH from June 2012 through June 2017 where Judge Medina
Shore had supervisory authority over the employee, and/or where Judge Medina Shore
was the person initiating the discipline, counseling or termination.

43. Documents showing the date Judge Medina Shore became aware of Ms. Johnson’s
alleged poor performance.

44, Documents showing the date Judge Medina Shore became aware of Ms. Johnson’s
accusation that Ms. Vega used the word “nigger” and/or Ms. Winters used the word
“cracker”

45. Documents showing the date Judge Chares Hill became aware of Ms. Johnson’s alleged
poor performance.

46. Documents showing the date Judge Charles Hill became aware of Ms. Johnson’s
accusation that Ms. Vega used the word “nigger” and/or Ms. Winters used the word
“cracker”

47, Documents showing Ms. Winters was permitted to take leave to witness her child’s
ceremony relating to school activities in 2016.

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 52 of 83
a

48. Statement of Judge Hill taken relating to any investigation into Ms. Johnson’s complaints
that she was exposed to behavior related to her Race and/or National Origin or relating to
Ms. Johnson’s termination.

49. All documents showing Ms. Johnson requested time off to go to her daughter’s
graduation in 2016 and any response thereto.

50. All documents showing Ms. Winters requested time off to go to her child’s graduation
in 2016.

Certificate of Service:

I hereby certify that a true and correct copy of the foregoing was served upon Defendant, DOAH.,
on the date appearing on the return of service.
Respectfully Submitted,

Law Office of Joseph S. Shook, P.A.

By: s/s

 

Joseph S. Shook, Esq., attorney for Shavon Johnson
75 Valencia Ave., #4" Floor
Coral Gables FL, 33134

(305) 446-4177

shooklaw@bellsouth. net
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 53 of 83

Fw: State court

From: Joseph S, Shook, Esq. (shooklaw@bellsouth.net)
To: shooklaw@bellsouth.net

Date: Friday, March 5, 2021, 09:20 AM EST

sJoseph S. Shook, Esq.

Law office of Joseph S. Shook, Esq.
75 Valencia Ave, 4th floor

Coral Gables, FL 33134

Telephone (305) 446-4177
Facsimile (305) 446-4565

shooklaw@bellsouth.net

--- Forwarded Message —---

From: Shavon <johnson06112011@gmail.com>

; To: Attorney Shook <shooklaw@bellsouth.net>

: Sent: Thursday, March 4, 2021, 11:18:34 AM EST
! Subject: State court

Good morning Attomey Shook let's go ahead and respond to do my case in State court.. That's my final decision.
Shavon Johnson

Ms. SJ

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 54 of 83
Filing # 127766011 E-Filed 05/28/2021 02:02:45 PM

IN AND FOR THE 117! JUDICIAL CIRCUIT IN and For MIAMI DADE
COUNTY, FLORIDA

SHAVON JOHNSON, an individual,

Plaintiff,
Vs. Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,

Defendant.

/

SUMMONS
THE STATE OF FLORIDA:

TO ALL AND SINGULAR SHERIFFS OF SAID STATE: GREETINGS:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
Complaint, Interrogatories and Request to Produce in the above-styled cause upon the
Defendant:

State of Florida, Division of Administrative Hearings
C/O Secretary of State

P.O. Box 6327

Tallahassee FL, 32314

Each Defendant is required to serve written defenses to the complaint or petition on

Joseph S. Shook, Esq., Attorney for Plaintiff
75 Valencia Ave.,
#4th Floor
Coral Gables FL, 33134
(305) 446-4177

within 20 days after service of this Summons upon that Defendant, exclusive of the day
of service, and to file the original of said defenses with the clerk of said Court either
before service on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do
so, a default will be entered against the Defendant for the relief demanded in the
complaint or petition.
WITNESS my hand and seal of said Court on

Clerk, County and Circuit Court

By

2021.

 

 

As Deputy Clerk (Court Seal)

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 55 of 83
1

IN AND FOR THE 117 JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

 

FLORIDA

SHAVON JOHNSON, an individual,

Plaintiff,
Vs. Case no: 2021-008261-CA-01
STATE OF FLORIDA, Division of Administrative
Hearings,

Defendant.

/
COMPLAINT

This is an action by Plaintiff, Shavon Johnson, (“Ms. Johnson”) against Defendant, State of
Florida, Division of Administrative Hearings (“DOAH”), under Title VII of the Civil Rights Act
of 1964, as amended by 42 USCA 2000e, under 42 USCA 1983, and pursuant to Florida Statute
Chapter 760, the Florida Civil Rights Act of 1992, to redress injury done to her by the
Defendant's discriminatory treatment on the basis of her Race/National Origin and for retaliation
for Ms. Johnson objecting to and complaining of racial harassment and discrimination due to her
Race, Black and ancestor’s original place of origin, Africa.

Jurisdiction

1. This is an action for greater than $30,000.00 exclusive of interest, costs and fees.

2. The employment practices hereafter alleged to be unlawful were committed in the in Miami

Dade County, Florida.

Parties:
3. Plaintiff, Ms. Johnson, was for all relevant times herein referenced a resident of Miami Dade

County, Florida.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 56 of 83

2

4. Defendant, State of Florida, at all relevant times material hereto operated the Division of
Administrative Hearings, Worker’s Compensation Courts in Miami Dade County, Florida, where
all of the acts herein alleged in violation of law occurred. DOAH is an agency and/or
instrumentality of the State of Florida.

5. Defendant, DOAH, employed Plaintiff, Ms. Johnson from the period of time December 24,
2015 until her termination of June 6, 2016. DOAH was at all times pertinent to this Complaint
engaged in interstate commerce and employed 15 or more employees for each working day
during each of 20 or more calendar work weeks in the current or preceding year.

Facts:

6. Plaintiff, Ms. Johnson, began employment with DOAH on or about December 24, 2015 as an

administrative secretary for Judge Charles Hill.

7. During her employment she was exposed to continual use of the word “nigger” and “cracker”
by co-worker Ms. Karen Vega (White Cuban descent). This word was directed toward Ms.
Johnson and others. Ms. Johnson also heard others express to her that Ms. Vega used these
terms. The use of these words occurred from end of January, 2016 through the time of
termination on June, 6 2016. Ms. Johnson understands these words to directly relate to the
continual historical belittlement by a sector of society who believes people with Black skin are
less worthy as human beings than those without black skin. She senses the word “cracker” as
exemplifying the cracking of the whip on her ancestors’ backs at their whim. She understood the
word “cracker” to equate to the disempowerment of her ancestors by those believing her
ancestors were property of others because they did not deserve the same rights as others; being
they had Black skin. Ms. Johnson also had to endure Ms. Joan Winters using this word

“cracker” referring to herself being a whip “cracker”, and to be subject to Ms. Winters’ being

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 57 of 83

3

permitted to go see her daughter graduate without punishment, but then herself suffering
punishment by termination for attending, after permission, the very same type of ceremony of

Ms. Johnson’s daughter.

8. With this mindset Ms. Johnson was extremely disturbed by the use of these words. Ms.
Johnson would complain to Ms. Vega about the use of these words. However, Ms. Vega

expanded the frequency where she used these terms.
9. Ms. Vega was the assistant to Judge Hill, who Ms. Johnson reported to.

10. In April 2016 Ms. Vega’s use of the words was so disturbing to Ms. Johnson that she
complained to Judge Hill. Ms. Johnson complained to Judge Hill about Ms. Vega’s use of the
words “nigger” and “cracker”. Judge Hill did state he would speak to Ms. Vega and request she

discontinue use of these words.

11. After Judge Hill spoke with Ms. Vega she began speaking Spanish around Ms. Johnson, but

she would still use the word “nigger”.

12. Then again, in April, 2016 Ms. Johnson complained to Judge Hill. However, he told Ms.

Johnson to get with the program and be a team player.

13. Soon after this second conversation with Judge Hill Ms. Johnson discovered others had her
personal information as to the time she reported off of work for doctor’s appts for her daughter.
Jokes were made around the office as to this activity of Ms. Johnson.

14. Ms. Johnson was intentionally discriminated against due to her Race and/or National Origin
when the State: 1). Made it a condition of Ms. Johnson’s employment that she endure being

exposed to the use of words “Nigger” and “Cracker”—which demeans her Black Race and/or

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 58 of 83

4

African National Origin. These words have undertones from a period of history when Blacks
were diminished under the most extreme conditions by being slaves and being classified as
chattel, or property of whites, who had no human dignity rights under the law. Ms. Johnson’s
co-worker, Ms. Karen Vega (of White Cuban descent) used the word “nigger” continuously;
even after Mr. Johnson complaining about the use of this word. No non-African Black person
had as a condition of their employment to endure such derogatory and hateful speech; 2). Made it
a condition of Ms. Johnson’s employment that she endure exposure to a white co-employee
taking pride in calling herself a “cracker” and Ms. Vega calling this person a “cracker”). This
word is known by Ms. Johnson to mean: a “white slave driver.... ‘crack the whip’” upon the
back of the African which the white person had ownership rights to. No non-African Black
person had as a condition of their employment to endure such derogatory and hate filled speech.
3). Punished Ms. Johnson by termination due to her taking approved leave to go to her
daughter’s graduation ceremony, but permitted a non-Black/African American (White) to go toa
similar ceremony on the same day without any criticism or punishment. 4), Inventing lies as to
Ms. Johnson not having approval to go to her daughter’s graduation (when the subject matter is
documented). However, Defendants did not attack the reputations of a non-Black/African
American with such misrepresentations; 5). Criticizing Ms. Johnson for taking time to attend to
her daughter’s medical needs, but not doing so for any non-Black/African employee; 6).
Terminating Ms. Johnson for behavior found permissible by non-Black/African employees. 7).
Inventing excuses to terminate Ms. Johnson, but taking non such action against non-
Black/African employees. 8). Retaliating against Ms. Johnson by terminating her because of her
complaints about the racist language, but not taking adverse action against a non-Black/African

person for making complaints about other work conditions.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 59 of 83

5

15. This unequal treatment of Ms. Johnson by the State/DOAH, was due to Ms. Johnson’s
Race/National Origin. This disparate and adverse behavior by the State was done knowingly and
with the intent to discriminate against Ms. Johnson due to her Race being Black and/or her

National Origin being African.

16. Ms. Johnson was qualified for the position of Administrative Secretary. On or about a week
or two prior to her termination on June 6, 2016, Ms. Johnson was given a favorable performance

review.

17. On or about June 6, 2016 Ms. Johnson was told she was terminated by Judge Hill.

18. The catalyst for termination has proven to be a fabrication. Ms. Johnson was criticized for
not getting permission to attend her daughter’s graduation on June 3, 2016. However, on June 1,
2016 Ms. Johnson requested leave for going to her daughter’s graduation ceremony for the
morning hours on June 3, 2016. (As discussed in an email). Judge Hill affirmed that Ms.
Johnson could take such leave. Also, white female, Ms. Joann Winters, was permitted to take

leave that same day for the same reason.

19. The further catalyst for Ms. Johnson’s termination was her allegedly talking on the phone in
the cafeteria all day after she returned to work on June 3, 2016. However, the phone records
show a few minutes of conversation only.

20. The additional justifications for termination are exposed as pretexts and unworthy of belief:
While being pretexts, these additional reasons for termination never became relevant to Ms.

Johnson’s employment until after she complained about the use of these racially charged words.

21. Ms. Johnson’s duties she once performed were filled by a Non-Black/African.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 60 of 83
6

22. All actions taken and not taken by those making decisions as to the retaliation, discrimination
and harassment alleged herein were taken in the course of their supervisory authority for DOAH,

who had direct control and authority over Ms. Johnson.

23. Plaintiff, Ms. Johnson, has fulfilled all conditions precedent to the institution of this action
under 42 USCA section 2000e. On or about June 7, 2016, Ms. Johnson filed a complaint
alleging racial and national origin discrimination and retaliation with the Equal Employment
Opportunity Commission (EEOC). (Exh. 1). This complaint was accepted for filing with the
Florida Commission on Human Relations (FCHR) on the same day.

24. On or about August 2, 2019 a letter of determination by the EEOC stated: “the Commission

finds that the evidence obtained does establish a violation under Title VII,” (Exh. 2).

25. Because this was a State action case this matter was referred to the Department of Justice for
issuance of a Right to Sue Letter. The Right to sue letter was received on or about January 14,

2021. (Exh. 3). This suit was filed within ninety (90) days of this notice.

COUNT I
TITLE VI, CIVIL RIGHTS ACT VIOLATION: DISCRIMINATION (Race/National

Origin):
COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VII, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for Race/National Origin discrimination, realleges as
if set forth herein paragraphs 1-25 of this initial complaint and states:
26. Defendant, DOAH’s agent, terminated Plaintiff, Ms. Johnson, subjected her to disparate
treatment and/or otherwise adversely affected her, because of her Race being Black and National
origin being African.
27. When DOAH’s agent(s) engaged in the aforesaid actions of terminating Plaintiff, Ms.

Johnson, and/or otherwise adversely affecting her, he/she was acting within the scope of his/her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 61 of 83

7

authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and hence,
he/she acted in a supervisory capacity for Defendant.
28. Any alleged legitimate, non-discriminatory reason of DOAH for termination and/or
otherwise adversely affecting Ms. Johnson, is a mere pretext for the actual reason for
termination: her Race of Black and National Origin of African.
29. Asa direct and proximate result of the actions of the DOAH, described herein, Plaintiff, Ms.
Johnson, has suffered damages, including, but not limited to emotional pain, suffering,
inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and loss of employment.
30. DOAH’s actions of terminating Plaintiff, Ms. Johnson were wanton, willful and recklessly
indifferent to the rights of Plaintiff. Plaintiff is entitled to punitive damages because Defendant’s
actions were wanton, willful, malicious and were recklessly indifferent to the Plaintiff's federally
protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiffs, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action

and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand:
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 62 of 83

8

COUNT It
TITLE VII, CIVIL RIGHTS VIOLATION: Retaliation:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VI, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for retaliation, realleges as if set forth herein

paragraphs 1-25 of this initial complaint and states:

31. Plaintiff, Ms. Johnson was subject to disparate treatment, harassment and/or other adverse
action due to her Race, which is Black, and her National Origin, which is African. (As specified
above). Ms. Johnson then lawfully objected to and complained to DOAH’s personnel, including
supervisor(s) of Plaintiff and the decision maker(s) as to her adverse treatment regarding these
violation of her rights. She complained that the treatment was abusive, harassing and
discriminating (adverse treatment) relating to her being Black and African.

32. The complaints and objections of Plaintiff, Ms. Johnson, were made with the good faith
belief that DOAH was acting illegally and/or were made by Ms. Johnson having had a

reasonable basis for believing DOAH was acting illegally in violation of her rights as a Black
and African person in the employment place. DOAH did in fact act illegally by adversely
affecting, harassing and disparately treating Ms. Johnson due to her Race which is Black and
National Origin which is African.

33. As a direct and proximate result of these complaints and petitions lodged by Plaintiff, Ms.
Johnson, to Defendant, DOAH, Ms. Johnson was adversely effected by DOAH and/or
discharged from her employment with DOAH on or about June 6, 2016.

34. At the time of termination of Plaintiff, Ms. Johnson, and at the time of the adverse effect
visited upon her by Defendant, DOAH, DOAH was aware of the charges/complaints of
discrimination and harassment made against it and the objections to the violations of Federal and
State Law, Rule or Regulation aforementioned voiced by Ms. Johnson.

35. The Plaintiff, Ms. Johnson’s, discharge from her employment by Defendant, DOAH, and the
adverse employment action taken by DOAH, against Ms. Johnson were causally related to the

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 63 of 83

9

complaints and petitions Ms. Johnson made to DOAH concerning the racially discriminatory
treatment and/or harassment of persons of the Black Race and/or of African National Origin.
36. When Defendant, DOAH’s, agent(s) engaged in the aforesaid actions of terminating
Plaintiff, Ms. Johnson, and/or adversely affecting her employment, he/she was acting within the
scope of his/her authority as Supervisor of Plaintiff, which was a supervisory position at
Defendant and hence, he/she acted in a supervisory capacity for Defendant.
37. As a direct and proximate result of the actions of the Defendant, DOAH, Plaintiff has
suffered damages, including, but not limited to emotional pain, suffering, inconvenience, mental
anguish, loss of dignity, loss of enjoyment of life and lost wages.
38. The actions of terminating Plaintiff, Ms. Johnson, due to her complaints about the unlawful
actions of Defendant, DOAH, were wanton, willful and recklessly indifferent to the rights of
Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages because DOAH’s actions
were wanton, willful, and malicious and were recklessly indifferent to the Plaintiffs Federally
protected rights.
39. Any alleged legitimate, non-discriminatory reason for discharge and or adverse treatment are
mere pretexts for the actual reason for termination: retaliation for complaining about
discrimination by Defendant against Plaintiff due to her Race which is Black and National Origin
which is African.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s |
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pays compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 64 of 83

10

award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT If
TITLE VH, CIVIL RIGHTS VIOLATION: Harassment:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Title VII, 42 USCA Section 2000 e of the
Civil Rights Act, sues Defendant, DOAH, for Race/National Origin based harassment, realleges
as if set forth herein paragraphs 1-25 of this initial complaint and states:

40. Plaintiff, Ms. Johnson, was subject to severe and pervasive mistreatment, harassment and/or
adverse action due to her Race of Black and National Origin of African.

41. The harassment was so severe and pervasive that it altered the terms and conditions of her
employment. Due to her Race/National Origin Ms. Johnson suffered abusive and unequal
treatment. (As herein referenced).

42. Further, Plaintiff, Ms. Johnson, was subject to the ultimate form of punishment, termination
based upon lies and pretexts which were unworthy of belief.

43. When Defendant, DOAH’s, agent engaged in the aforesaid actions of harassing and
adversely affecting Ms. Johnson’s employment terms, he/she was acting within the scope of
his/her authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and
hence, he/she acted in a supervisory capacity for Defendant.

44. As a direct and proximate result of this harassment and adverse effects visited upon Plaintiff,
Ms. Johnson, by Defendant, DOAH, she was injured, suffering damages, including, but not
limited to emotional pain, suffering, inconvenience, mental anguish, loss of dignity, loss of
enjoyment of life and lost wages.

45. These harassing actions by Defendant, DOAH, were wanton, willful and recklessly
indifferent to the rights of Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 65 of 83

11

because DOAH?’s actions were wanton, willful, malicious and were recklessly indifferent to Ms.
Johnson’s Federally protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT IV
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Discrimination
(Race/National Origin)

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760.10 of the Florida Civil Rights
Act, sues Defendant, DOAH, for Race/National Origin discrimination realleges as if set forth
herein paragraphs 1-25 of this initial complaint and states:

46. Defendant, DOAH’s agent, terminated Plaintiff, Ms. Johnson, subjected her to disparate
treatment and/or otherwise adversely affected her, was because of her Race being Black and
National Origin being African.

47. When DOAH’s agent(s) engaged in the aforesaid actions of terminating Plaintiff, Ms.

Johnson, and/or otherwise adversely affecting her, he/she was acting within the scope of his/her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 66 of 83
12

authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and hence,
he/she acted in a supervisory capacity for Defendant.
48. Any alleged legitimate, non-discriminatory reason of DOAH for termination and/or
otherwise adversely affecting Ms. Johnson, is a mere pretext for the actual reason for
termination: her Race of Black and National Origin of African.
49. Asa direct and proximate result of the actions of the DOAH, described herein, Plaintiff, Ms.
Johnson, has suffered damages, including, but not limited to emotional pain, suffering,
inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and loss of employment.
50. DOAH?’s actions of terminating Plaintiff, Ms. Johnson, were wanton, willful and recklessly
indifferent to the rights of Plaintiff. Plaintiff is entitled to punitive damages because Defendant’s
actions were wanton, willful, malicious and were recklessly indifferent to the Plaintiff's federally
protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action

and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand:
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 67 of 83

13

COUNT V
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Retaliation:

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760.10 of the Florida Civil Rights
Act, sues Defendant, DOAH, for Retaliation, realleges as if set forth herein paragraphs 1-25 of
this initial complaint and states:

51. Plaintiff, Ms. Johnson was subject to disparate treatment, harassment and/or other adverse
action due to her Race, which is Black, and her National Origin, which is African. (As specified
above). Ms. Johnson then lawfully objected to and complained to DOAH’s personnel, including
supervisor(s) of Plaintiff and the decision maker(s) as to her adverse treatment regarding these
violation of her rights. She complained that the treatment was abusive, harassing and
discriminating (adverse treatment) relating to her being Black and of African descent.

52. The complaints and objections of Plaintiff, Ms. Johnson, were made with the good faith
belief that DOAH was acting illegally and/or were made by Ms. Johnson having had a
reasonable basis for believing DOAH was acting illegally in violation of her rights as a Black
person of African descent in the employment place. DOAH did in fact act illegally by adversely
affecting, harassing and disparately treating Ms. Johnson due to her Race which is Black and
National Origin which is African.

53. As a direct and proximate result of these complaints and petitions lodged by Plaintiff, Ms.
Johnson, to Defendant, DOAH, Ms. Johnson was adversely effected by DOAH and/or
discharged from her employment with DOAH on or about June 6, 2016.

54. At the time of termination of Plaintiff, Ms. Johnson, and at the time of the adverse effect
visited upon her by Defendant, DOAH, DOAH was aware of the charges/complaints of
discrimination and harassment made against it and the objections to the violations of Federal and
State Law, Rule or Regulation aforementioned voiced by Ms. Johnson.

55. The Plaintiff, Ms. Johnson’s, discharge from her employment by Defendant, DOAH, and the
adverse employment action taken by DOAH, against Ms. Johnson were causally related to the

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 68 of 83

14

complaints and petitions Ms. Johnson made to DOAH concerning the racially discriminatory
treatment and harassment of persons of the Black Race and/or of African National Origin.
56. When Defendant, DOAH’s, agent(s) engaged in the aforesaid actions of terminating
Plaintiff, Ms. Johnson, and/or adversely affecting her employment, he/she was acting within the
scope of his/her authority as Supervisor of Plaintiff, which was a supervisory position at
Defendant and hence, he/she acted in a supervisory capacity for Defendant.
57, As a direct and proximate result of the actions of the Defendant, DOAH, Plaintiff has
suffered damages, including, but not limited to emotional pain, suffering, inconvenience, mental
anguish, loss of dignity, loss of enjoyment of life and lost wages.
58. The actions of terminating Plaintiff, Ms. Johnson, due to her complaints about the unlawful
actions of Defendant, DOAH, were wanton, willful and recklessly indifferent to the rights of
Plaintiff, Ms. Johnson. Ms. Johnson is entitled to punitive damages because DOAH’s actions
were wanton, willful, and malicious and were recklessly indifferent to the Plaintiffs Federally
protected rights.
59. Any alleged legitimate, non-discriminatory reason for discharge and or adverse treatment are
mere pretexts for the actual reason for termination: retaliation for complaining about
discrimination by Defendant against Plaintiff due to her Race which is Black and National Origin
which is African.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant's discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's, physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 69 of 83

15

award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT VI
FLORIDA STATUTE S. 760.10, FLORIDA CIVIL RIGHTS: Harassment (Race/National
Origin)

COMES NOW, Plaintiff, Shavon Johnson, pursuant to Section 760.10 of the Florida Civil Rights
Act, sues Defendant, DOAH, for Race/National Origin based harassment, realleges as if set forth
herein paragraphs 1-25 of this initial complaint and states:

60. Plaintiff, Ms. Johnson, was subject to severe and pervasive mistreatment, harassment and/or
adverse action due to her Race of Black and National Origin of African.

61. The harassment was so severe and pervasive that it altered the terms and conditions of her
employment. Due to her Race/National Origin Ms. Johnson suffered abusive and unequal
treatment. (As herein referenced).

62. Further, Plaintiff, Ms. Johnson, was subject to the ultimate form of punishment, termination
based upon lies and pretexts which were unworthy of belief.

63. When Defendant, DOAH’s, agent engaged in the aforesaid actions of harassing and
adversely affecting Ms. Johnson’s employment terms, he/she was acting within the scope of
his/her authority as Supervisor of Plaintiff, which was a supervisory position at Defendant and
hence, he/she acted in a supervisory capacity for Defendant.

64. As a direct and proximate result of this harassment and adverse effects visited upon Plaintiff,
Ms. Johnson, by Defendant, DOAH, she was injured, suffering damages, including, but not
limited to emotional pain, suffering, inconvenience, mental anguish, loss of dignity, loss of

enjoyment of life and lost wages.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 70 of 83

16

65. These harassing actions by Defendant, DOAH, were wanton, willful and recklessly
indifferent to the rights of Plaintiff, Ms. Johnson. Mr. Johnson is entitled to punitive damages
because DOAH’s actions were wanton, willful, malicious and were recklessly indifferent to the
Plaintiff's State and Federally protected rights.

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstate Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

COUNT VII
42 USCA 1983:

COMES NOW, Plaintiff, Shavon Johnson, sues Defendant, DOAH, for violations of her rights
under 42 USCA Section 1983, realleges as if set forth herein paragraphs 1-25 of this initial

complaint and states:
66. DOAH deprived Mr. Johnson of rights, privileges and immunities secured by the 14"

Amendment to the Constitution of the United States. The Equal Protection Clause of the 14"
Amendment guarantees that an individual will not be treated differently due to the person’s Race
or National Origin. Ms. Johnson was intentionally discriminated against due to her Race and/or

National Origin when the State: 1), Made it a condition of Ms. Johnson’s employment that she

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 71 of 83

17

endure being exposed to the use of words “Nigger” and “Cracker”—which demeans her Black
Race and/or African National origin. These words have undertones from a period of history
when Blacks were diminished under the most extreme conditions by being slaves and being
classified as chattel, or property of whites, who had no human dignity rights under the law. Ms.
Johnson’s co-worker, Ms. Karen Vega (of White Cuban descent) used the word “nigger”
continuously; even after Mr. Johnson complaining about the use of this word. No non-African
Black person had as a condition of their employment to endure such derogatory and hateful
speech; 2). Made it a condition of Ms. Johnson’s employment that she endure exposure to a
white co-employee taking pride in calling herself a “cracker” and Ms. Vega calling this person a
“cracker”. This word is known by Ms. Johnson to mean: a “white slave driver.... ‘crack the
whip’” upon the back of the African which the white person had ownership rights to. No non-
African Black person had as a condition of their employment to endure such derogatory and hate
filled speech. 3). Punished Ms. Johnson by termination due to her taking approved leave to go to
her daughter’s graduation ceremony, but permitted a non-Black/African American (White) to go
to a similar ceremony on the same day without any criticism or punishment. 4). Inventing lies as
to Ms. Johnson not having approval to go to her daughter’s graduation (when the subject matter
is documented). However, Defendants did not attack the reputations of a non-Black/African
American with such misrepresentations; 5). Criticizing Ms. Johnson for taking time to attend to
her daughter’s medical needs, but not doing so for any non-Black/African employee; 6).
Terminating Ms. Johnson for behavior found permissible by non-Black/African employees. 7).
Inventing excuses to terminate Ms. Johnson, but taking non such action against non-

Black/African employees. 8). Retaliating against Ms. Johnson by terminating her because of her

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 72 of 83
18

complaints about the racist language, but not taking adverse action against a non-Black/A frican
person for making complaints about other work conditions.

67. This unequal treatment of Ms. Johnson by the State/DOAH, was due to Ms. Johnson’s
Race/National Origin. This disparate and adverse behavior by the State was done knowingly and
with the intent to discriminate against Ms. Johnson due to her Race being Black and/or her
National Origin being African.

68. The decisions to terminate Ms. Johnson based upon her race and/or national origin and her
complaints of Racial and/or National Origin discrimination and harassment; and, the decision to
permit Ms. Johnson to be harassed and discrimination against due to her Race and/or National
Origin, were decisions by the DOAH based upon their local policy to permit harassment and
discrimination based upon Race and National Origin

69. These aforereferenced violations of Ms. Johnson’s 14“ Amendment Rights were
accomplished under color of state law by misuse of power, possessed by virtue of state law, and
made was possible only because the Defendant was clothed with the authority of state law.

70. The decision to permit this adverse and disparate treatment was accomplished by a person
with supervisory and decision making authority at DOAH, while acting under his or her

authority and, under color of State Law.

71. As a direct and proximate result of this violation of Ms. Johnson’s Fourteenth Amendment
Rights under the United States Constitution and adverse effects visited upon Plaintiff, Ms.
Johnson, by DOAH, she was injured, suffering damages, including, but not limited to emotional
pain, suffering, inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and lost

wages.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 73 of 83

19

PRAYER FOR RELIEF
Plaintiff, Shavon Johnson, hereby demands that the Defendant reinstates Plaintiff to the position
she had with the same salary level which Plaintiff would have had absent Defendant’s
discriminatory treatment or, alternatively award front pay for the years she would have worked
absent the Defendant’s discriminatory treatment and award back pay and loss of employment
benefits to the Plaintiff for the time she would have worked and/or enjoyed benefits absent the
Defendant’s discriminatory treatment. Additionally, Plaintiff hereby demands that the Defendant
pay compensatory damages for Plaintiff's physical and emotional pain and suffering, restrain
such unlawful actions, including the adverse employment affects and declare them unlawful,
award punitive damages and all reasonable attorney's fees incurred in connection with this action
and grant such additional or alternative relief as may appear to the Court to be just and equitable.

Jury Trial Demand
Plaintiff, Shavon Johnson, demands a trial by jury on all issues trialable of right by a jury.

Respectfully Submitted,
Law Office of Joseph S. Shook, Esq.

BY: S.S

 

Joseph S. Shook, Esq., FBN: 0780715, Attorney for Shavon Johnson
75 Valencia Ave., #4" Floor

Coral Gables FL, 33134

(305) 446-4177

Facsimile (305) 446-4565

shooklaw@bellsouth.net Dated: 04/05/2021
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 74 of 83

IN AND FOR THE 117" JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

/
COMPLAINT

EXHIBIT 1

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 75 of 83

 

 

 

 

    
   

 

" VY No?
ELOG Pena $1149)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(les) Charge No(s)
This form ig affected by tia Prsacy Acta! 1074 See cretosed Privacy Act FEPA
Staternont and cthies tn’craustion before competing this form
A EEOC §10-2016-03878
Fiarida Commission On Human Relations and EEQC

 

Hons Prore dined Area Code! Caps of Giaes
(904) 631-6993 09-15-1983

 

irs. Shavon Johnson
Sueat Addiess Cay State and 2? Code
19920 RW. 32 Avenue, Miami Gardens, FL 33056

 

 

Named .s the Emplayer. Lator Orgastization, Employment Agency, Apprenticeship Committee or State or Local Gavemment Agency That | Bekave
Oiscriminated Against ite or Others. (i more fran two, st under PARTICULARS betow )

 

 

 

Nome . fa Erptonors Memes Prone No dneiuce Area Code}
DIVISION OF ADMINSTRATIVE HEARING 201 - 600 (305) 377-6413
Sereet Addens City, State and ZIP Code

 

401 NW. 2nd Avenue, Suite N-918, Rilami, FL 33128

 

(HSCRIMIMATION BASED ON strech appropnale haviet).) DATE(S) DISCRIMINATION [OOK PLACE
Enitivg Latee

(x} RACE | COLOR {| sex [| REUGION C_] NATIONAL ORIGIN 02-09-2016 06-06-2016

RETALIATION C] AGE [| DISAGSLITY J GEMETIC HFORMATION
Fr OTHER (Speedy) (]} connie action
THE PARTICULARS ARE (if adantionsl peper is needad, attach extra shoauHs)}

My race is Black, and my national origin is African American. ( was employed by the above name
employer as an Administrative Secretary from December 24, 2015, until | was | terminated in
retaliation after | complained of racist comments. On February 9, 2016, Co-worker, Karen Vega
(White, Cuban) often used the derogatory words to describe Black individuals and White individuals,
(Niggera, Crackers) during her conversations while in the office. t asked Ms. Vega to stop using
those words and told her that { found her use of those words offensive. However, after having the
conversation with her, Ms. Vega continued to use “nigger” even more. For instance, she used the
words on several dates 4/4/2046, 4/8, 4/12, 4/29/2016, so | complained te Judge Charles Hill (White).
Judge Hill reassured me that he was going to speak with Ms. Vega and ask her to stop har using
those words. However, after Judge Hi spoke to Ms. Vega, she bagan to speak In Spanish and
continued to use Nigger in her conversation. | complained again to Judge Hill, however, he did not
take any action. Judge Hill asked me to get with the program and be a team player. Soon afterward,
My personal Information was given out to Mis. Vega, who then printed out my personal time and
discussed my time off with my other coworkers. For two weeks, | was the joke around the office for
using my available time for doctors’ appointment. On June 6, 2016, { was called into Judge Hill's
office and was told that | was terminated in retaliation after | complained about the harassment.

 

 

When I asked why ! was being terminated, | was told by Judge Hill that he could not discuss that with

me,
eS SELLS

i want this chorge Gnd with both tha EEOC and te State or found Agency, if any. | T ROTARY en cesar Sate an Laat gene Regemet
vill athage tho agencins if! change my address er phone number and | wil
cooper ate fully with tam in the prncoseing of my charge in accordance with they

 

 

 

i swear or affirm thal | have read the above charge and that « is true to

 

' declare under penatty of perjury tha: tho above fs true and cerrect. the best of my knowledge. information and hetiaf
SIGNATURE OF COMPLAINANT
. f. SUDGCRIBED AND SWORN TO BEFORE NE Th CATE
Jun 07, 2016 ~ {ment diy, yeen

Date Changi ity Siganture

 

 

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 76 of 83

 

 

 

. . Ne We
CCOG Fean $11 109)
CHARGE OF DISCRIMINATION Charge Presented To’ © Agency(ias) Charge Noxe)
Thss form is affected ty the Prvacy Act of 1974 See enclosed Prvacy Act |_| FePA
Statement nd oiner dvorntakon before completing this fora oo
1X} EOC 510-2016-03878
Florida Commission On Human Relations and EEOC

 

State or axl Agercy. a doy

 

| believe i was discriminated against because of my race, Black and national origin, African
American, in violation of Title Vil of the Civil Rights Act of 1964, as amended.

 

 

 

 

Twent this charge Ged win bain the EEOC and tho Slate er toca! Agency, any. (| NOTARY ~ then stacessary for State and Loca! Ageney Requirements

‘wit advise the agonclas 71 change my address or phone number end | wil
cooperate fiuly vitt: dent in ie procasuing af my charge in aecordanog with thotr

 

 

procedures. t swear or affirm that t have road the above charge and thal it 9 true to
I doclare under pentaity of perjury that the shove ts true ard correct. tha best of my knowledge mfonnation and betof
SIGNATURE OF COMPLAINANT
x SUDSCRIBEO AND SWORN TO GEFORE NE Tas DATE
dun 07, 2016 {erorih, dey. yonr

Oats Charging Fany Seqnatine

 

 

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 77 of 83

IN AND FOR THE 11" JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 78 of 83

\ LF

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

Miami District Office
Miami Tower
100 S.E. 2™ Street, Suite 1500
Miami Direct Dial: (305) 808-1740
FAX (305) 808-1855
Charge No: 510-2016-03878C
Shavon Johnson Charging Party
19920 N.W. 32 Avenue
Miami Gardens, FL 33056
DIVISION OF ADMINSTRATIVE HEARINGS Respondent

c/o Stephanie R. Hayes, Esq. Staff Counsel
Division of Administrative Hearings
Office of the Judges of Compensation Claims

1180 Apalachee Pkwy,
Tallahassee, FL 32301

Letter of Determination

Under the authority vested in me by the Commission, I issue the following determination as to
the merits of the above-cited charge, filed under Title VII of the Civil Right Act of 1964, as
amended (Title VII). Timeliness and all other jurisdictional requirements for coverage have been
met.

Charging Party, an Administrative Secretary, alleges that she was discriminated against because
of her race, (Black), in violation of Title VIJ. Charging Party alleges that Keren Vega, race
(White), national origin, Cuban used derogatory words to describe Black and White individuals
as “Nigga’s” & “Crackers.” Charging Party alleges that she asked Keren Vega to stop using
these words because they were offensive. According to the Charging Party, Ms. Vega continued
used the word “Nigga” on several occasions. Charging Party alleges she complained to Judge
Charles Hill, race (White) and he informed Charging Party that he would speak to Ms. Vega;
however, the harassment continued, and Ms. Vega continued using the racial slurs, but in
Spanish, Charging Party complained again and discussed her issues with Judge Hill a second
time and Judge Hill took no action. Charging Party alleges that afterwards she discovered her
personal information was being given to Ms. Vega and her time sheet information was discussed
with other co-workers. Lastly, Charging Party alleges that Respondent terminated her in
retaliation for complaining about the harassment.

Having reviewed and examined the evidence and based on this analysis, the Commission finds
that the evidence obtained does establish a violation under Title VII.

Upon finding that there is reason to believe that violations have occurred, the Commission
attempts to eliminate the alleged unlawful practices by informal methods of conciliation. In this
regard, conciliation of this matter has now begun. Please be advised that upon receipt of this
Determination, the Commission will consider any reasonable offer to resolve this matter.

Please complete the enclosed Invitation to Conciliate, EEOC Form 153, and return it to the
Commission at the above address on or before fifteen (15) days from the date of this letter. You
may fax your response directly to (305) 808-1855, to the attention of MICHAEL S.
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 79 of 83

Ne oy

Letter of Determination
EEOC Charge No. 510-2016-03878C
Page 2 of 4

MATHELIER, EEOC Investigator. You may also contact us to schedule a Conciliation
Conference to be held in our Miami office. Please be advised that the confidentiality provisions
of Sections 706 and 709 of Title VII and the Commission’s Regulations apply to information

obtained during conciliation.

Failure to respond within fifteen (15) calendar days of the date of this letter will indicate that you
afe not interested in conciliating this matter and the Commission will determine that efforts to
conciliate this charge as required by Title VII have not been successful. Should you have any
questions, please contact Investigator MICHAEL S. MATHELIER at (305) 808-1797.

If the Respondent declines to discuss settlement or when, for any other reason, a settlement
acceptable to the office Director is not obtained, the Director will inform the parties and advise
them of the court enforcement alternatives available to aggrieved persons and the Commission.
A Commission representative will contact each party in the near future to begin conciliation.

You are reminded that federal law prohibits retaliation against persons who have exercised their
right to inquire or complain about matters they believe may violate the law. Discrimination
against persons who have cooperated in Commission’s investigations is also prohibited. These
protections apply regardless of the Commission’s determination on the merits of the charge.

On Behalf of the Commission,
WAGE dake Lekagpt
AUG 022...
Date fr“Michact J. Farrell
District Director

Enclosures: Invitation to Conciliate

 

Shavon Johnson

c/o Joseph S. Shook, Esq.

75 Valencia Avenue, 4th Floor
Coral Gables, FL 33134

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 80 of 83

IN AND FOR THE 11™ JUDICIAL CIRCUIT IN and For MIAMI DADE COUNTY,

FLORIDA
SHAVON JOHNSON, an individual,
Plaintiff,
Vs. Case no: 21-
STATE OF FLORIDA, Division of Administrative
Hearings,
Defendant.

/
COMPLAINT

EXHIBIT 3

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 81 of 83

U.S. Department of Justice

 

Civil Rights Division

 

DLECKDW:KLF

re Employment Litigation Section - PHB
DJ 170-1 M-438 950 Pennsylvania Avenue, NW
Washington, DC 20530
ww, usdof,.gowert/emp

CERTIFIED MAIL 7003 0500 0002 5071 3645
RETURN RECEIPT REQUESTED

Mr. Michael J. Farrell, District Director
Equal Employment Opportunity Commission
Miami District Office

100 SE 2™ Street, Ste. 1500

Miami, FL 33131

Re: Edwin Feliciano v. Orange County Public School Board
EEOC Charge No, 510-2015-04333

Dear Mr, Farrell:

It has been determined that the Department of Justice will not file suit on the above-referenced charge of
discrimination that was referred to us by the Equal Employment Opportunity Commission (EEOC).

We have forwarded the charging party a notice of right to sue, a copy of which is enclosed. We are
returning all files in this case to your office and have informed the charging party of their availability.

Sincerely,

Delora L. Kennebrew
Chief
Employment Litigation Section
By:
Karen D. Woodard
Principal Deputy Chief
Employment Litigation Section

Enclosures
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 82 of 83

1/44/2021 (106 unread) - shocklaw@pbelisouth.net - AT&T Yahoo Mail

FW: Johnson, Shavon 510-2016-03878 RTS letters

From: Ferguson, Karen (CRT) (karen.ferquson@usdoj.gov)

To: — shooklaw@bellsouth net

Cc: jessica. weeks@usdoj.gov; michael.mathelier@eeoc.gov; kevin.neja@doah:state.fl.us
Date: Thursday, January 14, 2021, 02:18 PM EST

Good aftarncon,

The subject letters are attached, The 90-day period begins upon receipt. Please respond to this email to acknowledge
receipt.

Karen Ferguson, Supervisory Civil Rights Analyst

USDO], Civil Rights Division, Employment Litigation Section
4 Constitution Square

150 M Strect, N.E. Room 9.514

Washington. D.C. 20530

202-514-2302

From: Woodard, Karen (CRT)

Sent: Thursday, January 14, 2021 2:01 PM

To: Ferguson, Karen (CRT) <Karen.Ferguson@crt.usdoj.gov>
Subject: RE: Johnson, Shavon 510-2016-03878 RTS letter.pdf

Karen,

Here you go.

From: Ferguson, Karen (CRT)

Sent: Thursday, January 14, 2021 1:02 PM

To: Woodard, Karen (CRT) <Karen.Waodard@ert.usdgj.goy>
Subject: Johnson, Shavon 510-2016-03878 RTS tetter.pdf

Please sign

https:/imal. yahoo. comidifoldera/ t/messages/t4 16867.partnor=sbc&guce_referrer=aHROcHMSLy9sb2dpbaByb2R4LmFOdC5uZXQvRKINLSNwcyQBV ... 12

 

 

 

 
Case 1:21-cv-22844-KMM Document 1-1 Entered on FLSD Docket 08/04/2021 Page 83 of 83

1/14/2021 (108 unread) « shooldaw@bellsouth-net - AT&T Yahoo Mail

Johtison Shavon 510-2016-03878 RTS letter. pdf
155.9kB

d Johnson Shavon Retum to EEOC - Miami.pdf
156.2kB

hitps:/imatl. yahoo.comydifolders/1/messages/ 1416887 partner=sbo8guce_referreraHROcHMGL y9sh2dpbnByb2R4LmFOsCSuZKQVRKINL3NWyDBV... 2/2

 

 
